DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9,11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.122 V16.2.0 (2019-06) in view of CHUN (US 2022/0167260).
Regarding claim 1, 3GPP TS 23.122 V16.2.0 (2019-06) discloses a method performed by a terminal in a mobile communication system, the method comprising: 
performing a registration procedure on a first standalone non-public network (SNPN) (page 43, lines 4-8, section 4.9.2; the MS performs registration on the SNPN and becomes the registered SNPN (i.e., first SNPN)- page 43, line 26); 
selecting a second SNPN based on a predetermined condition (page 43, lines 24, 34, 35; page 44, lines 5-7; at switch-on or recovery from lack of coverage, when registered SNPN is unavailable, the MS follows the procedure in subclause 4.9.3.1.1 and the MS selects another SNPN (i.e., second SNPN)); and 
transmitting, a registration request message on the second SNPN for an initial registration, in case that the second SNPN differs from the first SNPN (page 44, lines 11-14; once the MS selects the SNPN, the MS attempts registrations on the selected SNPN using the NG-RAN access technology, note that a registration request is inherent during a registration procedures).
But, 3GPP TS 23.122 V16.2.0 (2019-06) does not particularly disclose transmitting to a network entity a registration request message to during initial registration.
However, Chun teaches transmitting to a network entity during a registration procedure (p. [0520]; when the UE performs initial registration with the SNPN, the UE should indicate the selected NID and the corresponding PLMN ID to the NG-RAN, and the NG-RAN should inform the AMF (i.e., network entity) of the selected PLMN ID and the NID; p. [0522] When the UE performs the registration or service request procedure in the SNPN identified by the PLMN ID and the locally managed NID and there is no subscription to the UE, the AMF should reject the UE with the appropriate cause code to temporarily prevent the UE from automatically selecting and registering with the same SNPN; note that the AMF (i.e., network entity) receives a registration requests and other information during registration procedures). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify 3GPP TS 23.122 V16.2.0 (2019-06) with the teachings of Chun, since the transmission of registration requests by a terminal to a network entity during a registration process is a standard procedure in mobile communication systems.
Regarding claim 3, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the method of claim 1, Chun further discloses wherein the network entity is an access and mobility management function (AMF) (p. [0520]; when the UE performs initial registration with the SNPN, the UE should indicate the selected NID and the corresponding PLMN ID to the NG-RAN, and the NG-RAN should inform the AMF (i.e., network entity) of the selected PLMN ID and the NID; p. [0522] When the UE performs the registration or service request procedure in the SNPN identified by the PLMN ID and the locally managed NID and there is no subscription to the UE, the AMF should reject the UE with the appropriate cause code to temporarily prevent the UE from automatically selecting and registering with the same SNPN; note that the AMF (i.e., network entity) receives a registration requests and other information during registration procedures). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify 3GPP TS 23.122 V16.2.0 (2019-06) with the teachings of Chun, since it is a network entity in the RAN which function includes managing registrations. 
Regarding claim 5, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and *** disclose the method of claim 1, 3GPP TS 23.122 V16.2.0 (2019-06) discloses wherein the predetermined condition includes a condition such that the terminal has lost a coverage of the first SNPN and the terminal recovers from a lack of coverage (page 43, lines 24, 34, 35; page 44, lines 5-7; at switch-on or recovery from lack of coverage, when registered SNPN is unavailable, the MS follows the procedure in subclause 4.9.3.1.1 and the MS selects another SNPN (i.e., second SNPN)).
Regarding claim 6, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the method of claim 1, 3GPP TS 23.122 V16.2.0 (2019-06) discloses wherein the second SNPN is selected based on an automatic SNPN selection mode procedure (page 43, lines 34-35 and page 44, lines 5-7).  
Regarding claim 7, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the method of claim 1, 3GPP TS 23.122 V16.2.0 (2019-06) discloses wherein the second SNPN is selected based on a manual SNPN selection mode procedure (page 44, lines 22-27).  
Regarding claim 8, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the method of claim 1, 3GPP TS 23.122 V16.2.0 (2019-06) discloses wherein the terminal is configured with a list of subscriber data, including an SNPN identity (page 44, lines 6-9).  
Regarding claim 9, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun  disclose the method of claim 8, 3GPP TS 23.122 V16.2.0 (2019-06) discloses wherein the second SNPN is selected based on the list of subscriber data (page 44, lines 6-9).  
Regarding claim 11, 3GPP TS 23.122 V16.2.0 (2019-06) discloses a terminal in a mobile communication system, the terminal comprising: 
a transceiver; and a controller operably connected to the transceiver (inherent in a mobile terminal), the controller configured to: 
perform a registration procedure on a first standalone non-public network (SNPN) (page 43, lines 4-8, section 4.9.2; the MS performs registration on the SNPN and becomes the registered SNPN (i.e., first SNPN)- page 43, line 26); 
select a second SNPN based on a predetermined condition (page 43, lines 24, 34, 35; page 44, lines 5-7; at switch-on or recovery from lack of coverage, when registered SNPN is unavailable, the MS follows the procedure in subclause 4.9.3.1.1 and the MS selects another SNPN (i.e., second SNPN)); and 
transmit, a registration request message on the second SNPN for an initial registration, in case that the second SNPN differs from the first SNPN (page 44, lines 11-14; once the MS selects the SNPN, the MS attempts registrations on the selected SNPN using the NG-RAN access technology, note that a registration request is inherent during a registration procedures).
But, 3GPP TS 23.122 V16.2.0 (2019-06) does not particularly disclose transmitting to a network entity a registration request message to during initial registration.
However, Chun teaches transmitting to a network entity during a registration procedure (p. [0520]; when the UE performs initial registration with the SNPN, the UE should indicate the selected NID and the corresponding PLMN ID to the NG-RAN, and the NG-RAN should inform the AMF (i.e., network entity) of the selected PLMN ID and the NID; p. [0522] When the UE performs the registration or service request procedure in the SNPN identified by the PLMN ID and the locally managed NID and there is no subscription to the UE, the AMF should reject the UE with the appropriate cause code to temporarily prevent the UE from automatically selecting and registering with the same SNPN; note that the AMF (i.e., network entity) receives a registration requests and other information during registration procedures). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify 3GPP TS 23.122 V16.2.0 (2019-06) with the teachings of Chun, since the transmission of registration requests by a terminal to a network entity during a registration process is a standard procedure in mobile communication systems.
Regarding claim 13, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the terminal of claim 11, Chun further discloses wherein the network entity is an access and mobility management function (AMF) (p. [0520]; when the UE performs initial registration with the SNPN, the UE should indicate the selected NID and the corresponding PLMN ID to the NG-RAN, and the NG-RAN should inform the AMF (i.e., network entity) of the selected PLMN ID and the NID; p. [0522] When the UE performs the registration or service request procedure in the SNPN identified by the PLMN ID and the locally managed NID and there is no subscription to the UE, the AMF should reject the UE with the appropriate cause code to temporarily prevent the UE from automatically selecting and registering with the same SNPN; note that the AMF (i.e., network entity) receives a registration requests and other information during registration procedures). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify 3GPP TS 23.122 V16.2.0 (2019-06) with the teachings of Chun, since it is a network entity in the RAN which function includes managing registrations. 
Regarding claim 15, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the terminal of claim 11, 3GPP TS 23.122 V16.2.0 (2019-06) discloses wherein the predetermined condition includes a condition such that the terminal has lost a coverage of the first SNPN and the terminal recovers from a lack of coverage (page 43, lines 24, 34, 35; page 44, lines 5-7; at switch-on or recovery from lack of coverage, when registered SNPN is unavailable, the MS follows the procedure in subclause 4.9.3.1.1 and the MS selects another SNPN (i.e., second SNPN)).
Regarding claim 16, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the terminal of claim 11, 3GPP TS 23.122 V16.2.0 (2019-06) discloses wherein the second SNPN is selected based on an automatic SNPN selection mode procedure (page 43, lines 34-35 and page 44, lines 5-7).  
Regarding claim 17, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the terminal of claim 11, 3GPP TS 23.122 V16.2.0 (2019-06) discloses wherein the second SNPN is selected based on a manual SNPN selection mode procedure (page 44, lines 22-27).  
Regarding claim 18, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the terminal of claim 11, 3GPP TS 23.122 V16.2.0 (2019-06) discloses wherein the terminal is configured with a list of subscriber data, including an SNPN identity (page 44, lines 6-9).  
Regarding claim 19, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the terminal of claim 18, 3GPP TS 23.122 V16.2.0 (2019-06) discloses wherein the second SNPN is selected based on the list of subscriber data (page 44, lines 6-9).  

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.122 V16.2.0 (2019-06) in views of CHUN, and WON (US 2021/0051577).
Regarding claim 2, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the method of claim 1, but does not particularly disclose further comprising resetting a registration attempt counter, in case that the second SNPN differs from the first SNPN.  
However, Won teaches resetting a registration attempt counter, in case that the second SNPN differs from the first SNPN (p. [0133], lines 1-5).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun with the teachings of Won, in order to reset the SNPN specific attempt counter when the UE receives a registration accept message. 
Regarding claim 12, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the terminal of claim 11, but does not particularly disclose further comprising resetting a registration attempt counter, in case that the second SNPN differs from the first SNPN.  
However, Won teaches resetting a registration attempt counter, in case that the second SNPN differs from the first SNPN (p. [0133], lines 1-5).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun with the teachings of Won, in order to reset the SNPN specific attempt counter when the UE receives a registration accept message. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.122 V16.2.0 (2019-06) in views of CHUN, and XU et al. (US 2022/0061023).
Regarding claim 4, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the method of claim 1, but does not particularly disclose wherein the registration request message on the second SNPN for the initial registration includes information for a type of a registration, and wherein the information for the type of the registration indicates the initial registration, in case that the second SNPN differs from the first SNPN.  
However, Xu teaches wherein the registration request message on the second SNPN for the initial registration includes information for a type of a registration, and wherein the information for the type of the registration indicates the initial registration, in case that the second SNPN differs from the first SNPN (p. [0040]-[0041]; the registration request includes a registration type parameter that can identify the object of the transmitting a registration request, the registration type parameter may include initial registration, note that 3GPP TS 23.122 V16.2.0 discloses performing an initial registration when selecting a different SNPN).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun with the teachings of Xu, since such a modification would allow the terminal to indicate the object of the transmitting a registration request and allow the network entity to perform the registration procedures according to the indicated type. 
Regarding claim 14, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun disclose the terminal of claim 11, but does not particularly disclose wherein the registration request message on the second SNPN for the initial registration includes information for a type of a registration, and wherein the information for the type of the registration indicates the initial registration, in case that the second SNPN differs from the first SNPN.  
However, Xu teaches wherein the registration request message on the second SNPN for the initial registration includes information for a type of a registration, and wherein the information for the type of the registration indicates the initial registration, in case that the second SNPN differs from the first SNPN (p. [0040]-[0041]; the registration request includes a registration type parameter that can identify the object of the transmitting a registration request, the registration type parameter may include initial registration, note that 3GPP TS 23.122 V16.2.0 discloses performing an initial registration when selecting a different SNPN).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun with the teachings of Xu, since such a modification would allow the terminal to indicate the object of the transmitting a registration request and allow the network entity to perform the registration procedures according to the indicated type. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 23.122 V16.2.0 (2019-06) in views of CHUN, and DORENBOSCH (US 2004/0264414).
Regarding claim 10, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and CHUN disclose the method of claim 1, but does not particularly disclose further comprising performing a de-registration procedure on the first SNPN, in case that the second SNPN differs from the first SNPN.
However, Robinson teaches comprising performing a de-registration procedure on the first SNPN, in case that the second SNPN differs from the first SNPN (p. [0036], lines 6-end; p. [0037]; when communication unit handover to the second system, the communication unit deregisters with the first network and drops the first stack). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun with the teachings of Dorenbosch, since such a modification would allow the terminal to conserve resources associated with registration of the first network. 
Regarding claim 20, the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and CHUN disclose the terminal of claim 19, but does not particularly disclose wherein the controller is further configured to perform a de-registration procedure on the first SNPN, in case that the second SNPN differs from the first SNPN.
However, Robinson teaches wherein the controller is further configured to perform a de-registration procedure on the first SNPN, in case that the second SNPN differs from the first SNPN (p. [0036], lines 6-end; p. [0037]; when communication unit handover to the second system, the communication unit deregisters with the first network and drops the first stack). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of 3GPP TS 23.122 V16.2.0 (2019-06) and Chun with the teachings of Dorenbosch, since such a modification would allow the terminal to conserve resources associated with registration of the first network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643